Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of preliminary amendment dated 6/28/22 is acknowledged. 
Claims 2-22 have been canceled.
Claims 1 and 23-40 are pending in the instant application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/28/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
,
Claim(s) 1, 23-35 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over US 3511914 to Wolkoff and in view of Kristofersson et al (Acta Pharmaceutica Fennica, 1978), US 2007/0048369 to Foreman and US 8569375 to Campbell.
Wolkoff teaches a throat lozenges, for throat soothing that is pleasingly flavored and capable of dissolving slowly in the mouth, comprising polyethylene glycol having a molecular weight range of 4000 to 6000 (abstract, col. 2, l 30-33, and example 1). Example 1 formulation further includes confectioners’ sugar, saccharin (meets the instant sweetener of claims 30 and 31), magnesium stearate (instant claims 34-35), flavor (instant claims 32 and 33) and PEG 6000 (claim 24). Formulation I includes 2 mg benzocaine. 
While Wolkoff teaches 1400 mg of PEG, Kristofferson also teaches oral lozenges comprising benzocaine and the composition in table 3 includes a ratio of 200 (xylitol):200 (PEG 6000):4 (benzocaine). The compositions of Kristofersson and Wolkoff are analogous in that both teach oral benzocaine lozenges. Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the teachings of Wolkoff to optimize the amounts of PEG in the benzocaine composition so as to choose a desired low or high amount depending on the desired rate of dissolution because Kristofersson also teaches PEG for its friction reducing effect (disintegrant) and Wolkoff desires the compound for providing disintegration.
Wolkoff lacks the instant micronized benzocaine, specific flavor agents of instant claim 32-33, instant film forming coating agent.
Foreman teaches mucosal delivery composition for delivering actives agents such as benzocaine, so as to provide a controlled release of the active agent (abstract, 0023), and teaches benzocaine (abstract and examples). Foreman further teaches that the composition includes flavor agents such as those of instant claim 15 {0027}. Example 3 of Foreman teaches that the tablet includes 15 mg micronized benzocaine. 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the teachings of Wolkoff by substituting benzocaine with optimizing the amount as well as employ micronized benzocaine because one skilled in the art would have readily understood from the teachings of Foreman that micronized benzocaine formulations provide a controlled release to the mucosal surfaces, as suggested by Foreman [0023]. In this regard, Campbell also teaches oral mucosal delivery compositions comprising benzocaine, a bioadhesive, citric acid, and sodium bicarbonate, and teaches that the composition should have a mean particle size of less than 1 mm for improved dissolution in the mucosal cavity (see claims 1 and 12 of Campbell). Campbell teaches benzocaine composition for treating sore throat (abstract).  A skilled artisan would have been able to expect improved delivery of benzocaine locally and in a controlled manner, with the micronized benzocaine. While the prior art fails to teach the size of benzocaine particles as that in instant claims 23 and 26, Foreman teaches micronized particles and Campbell teaches the entire composition particles size to be less than 1 mm, suggesting micron sizes. Instant claims recite “about” with the claimed sizes, allowing approximation because instant specification fails to define the term “about”. Therefore, it would have been obvious for one skilled in the art to choose the desired sizes of benzocaine in the composition of Wolkoff depending on the rate of dissolution and the availability of the active locally. A skilled artisan would have employed benzocaine composition of Wolkoff for treating sore throat as suggested by Campbell (abstract). Claim 39 recites process limitations. However, the claim is directed to a product. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
Instant claim 1 recites that a dissolution enhancer is PEG. Wolkoff PEG 6000 in a lozenge comprising benzocaine. Accordingly, the reference teaches the claimed compound, PEG. Even though the reference does not PEG as a dissolution enhancer, a product and its properties are inseparable and hence the property is inherent.  

Claims 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over US 3511914 to Wolkoff and in view of Kristofersson, US 2007/0048369 to Foreman and US 8569375 to Campbell, as applied to claims 1, 23-35 and 39-40 above, and further in view of US 2016/0095818 to Hugerth et al.
Wolkoff, Kristofersson, Campbell and Foreman fail to teach the instant film coating.
In this regard, Hugerth teaches solid pharmaceutical compositions comprising at least one pharmaceutical active and film coating the composition, wherein the composition can be in the form of lozenges [0002] and for reducing the organoleptically disturbing sensations [0001]. Hugerth teaches taste mask coating with polymers such as hydroxypropyl methyl cellulose (HPMC) [0009; 0068] and further teaches active agents such as benzocaine [0043, claim 30 and 43 of the reference]. In one embodiment, Hugerth teaches active agents, benzocaine and chlorhexidine, which is film coated (claim 43 of the reference). Example 2 of Hugerth teaches film coated benzocaine formulation. Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to film coat the lozenge composition of Wolkoff (modified with the teachings of Kristofersson, Campbell and Foremen) with cellulose polymers such as HPMC, so as to arrive at the instant claim, with an expectation to reduce the organoleptically disturbing sensations such as irritation, burning, astringent etc. (0024) by providing a taste masking effect. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 23-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11400047. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims as well as patented claims are directed to a lozenge comprising micronized benzocaine, PEG as a dissolution enhancer and one or more excipients. Both sets of claims recite the same particle size of micronized benzocaine, amounts and molecular weights of polyethylene glycol, and further the same film forming agents. Both sets of claims are used for treating sore throat. Thus, patented claims anticipate instant claims. 
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611